Citation Nr: 0123373	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-48 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which denied service connection for a low back 
disability, granted service connection for a right ankle 
disability, and assigned it an initial 10 percent rating, 
effective July 27, 1993.  The veteran appealed the RO 
determination, including the initial rating assigned his 
right ankle disability.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  By December 1996 rating decision, the RO 
increased the rating of his right ankle disability to 20 
percent, effective July 27, 1993.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law.  Thus, although an 
increased rating has been granted, the issue of entitlement 
to a rating in excess of 20 percent for a right ankle 
disability remains in appellate status.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by pain, limited motion, weakness, and a tender 
post surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Code 5271 (2000).

2.  The veteran's post surgical scar of the right ankle 
warrants a separate 10 percent initial disability rating.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran have been 
fulfilled with respect to the issue of entitlement to an 
initial rating in excess of 20 percent for a right ankle 
disability.  

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. §§ 
5102, 5103 (West Supp. 2001).  In this case, the Board 
concludes that the discussions in the RO decisions, the 
Statement of the Case, and Supplemental Statements of the 
Case informed the veteran and his representative of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In addition, he 
has been provided several VA medical examinations in 
connection with his claim.  The Board finds that another 
medical opinion is not necessary, as the record contains 
sufficient medical evidence to decide the claim.  See 66 Fed. 
Reg. 45,631 (2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issue of entitlement to an initial rating in 
excess of 20 percent for a right ankle disability.  

In view of the foregoing, the Board concludes that the RO has 
complied with, or gone beyond, the mandates of the new 
legislation and its implementing regulations.  Again, there 
is no indication that there now exists any additional 
evidence from any source that could substantiate the claim 
that has not been obtained.  Clearly, the RO has dealt with 
the merits of the claim and it did not base its determination 
on the concept of a well-grounded claim.  The RO has also 
provided the veteran with clear notice of the evidence 
considered and the types of evidence he needed to submit to 
support his claim.  Thus, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1994).

I.  Factual Background

The veteran's service medical records show that in March 
1993, he had an open reduction and internal fixation for a 
right ankle fracture after he twisted his ankle.  

Following his separation from service, he submitted a claim 
for VA benefits.  In connection with his claim, on VA medical 
examination in December 1993, he reported that he had 
sustained a right ankle fracture earlier in 1993, requiring 
an open reduction and internal fixation with screws and a 
plate.  The examiner noted that this had left the veteran 
with a very sensitive area on the lateral side of his ankle, 
in addition to some ankle pain and stiffness.  The veteran 
reported that he had been advised that his prognosis was good 
and that he should recover nearly full function of his ankle.  
Objective examination revealed a 4 inch scar on the lateral 
aspect of the ankle and he lacked full ankle flexion by 10 
degrees.  X-ray examination showed a healed distal fibular 
fracture of the right ankle without hardware loosening.  The 
clinical impression included fractured right ankle with pain 
and limitation of motion.

Based on the above evidence, by January 1994 rating decision, 
the RO granted service connection for a right ankle 
disability (status post fracture of the right ankle with open 
reduction and internal fixation).  Pursuant to Diagnostic 
Code 5271, the RO assigned an initial 10 percent rating for 
the disability, effective July 27, 1993, based on moderate 
limitation of motion of the ankle joint.  

The veteran appealed the RO determination, arguing that his 
right ankle disability was more severe 10 percent disabling.  
Specifically, he indicated that he had pain, severely limited 
motion, and constant swelling.  He also indicated that he had 
surgery in August 1994 to remove the hardware from his ankle.  

In support of this appeal, the RO obtained VA clinical 
records identified by the veteran, dated from September 1993 
to October 1994.  In pertinent part, the records show that in 
September 1993, he sought treatment for right ankle pain and 
swelling.  On examination, there was no drainage, erythema, 
and the scar was well healed.  There was mild tenderness over 
the anterior and proximal portion of the scar.  X-ray studies 
showed that the right ankle hardware was normal and the 
alignment and healing was excellent.  The assessment was 
healing right distal fibula fracture.  

In May 1994, the veteran again was treated for right ankle 
pain.  He indicated that he broke his ankle in service and 
had been advised that he would eventually need his ankle 
hardware removed.  On examination, the range of right ankle 
motion was normal without edema or erythema.  There was pain 
on the lateral and medial side of the ankle.  X-ray 
examination showed no evidence of a fracture to the right 
ankle.  The assessment was arthritic pain and pain secondary 
to fibula plate.  

In August 1994, the veteran had surgery to remove his right 
ankle hardware.  It was noted that he had pain of the lateral 
region of the ankle with activity, although there was no 
palpable protuberance of any screw or plate, nor was there X-
ray evidence of any abnormality.  Nonetheless, in light of 
his complaints, the hardware was removed.  Post-surgery X-
rays showed no fracture abnormality of the fibula.  

On follow-up examination in October 1994, the veteran 
complained of pain along the anterior compartment of the 
right leg.  Examination showed limited dorsiflexion of the 
ankle and big toe.  The assessment was tight anterior right 
leg compartment.  The veteran was prescribed physical therapy 
for stretching and strengthening.  

By November 1994 rating decision, the RO granted a temporary 
total rating for the veteran's right ankle disability from 
August 8 through September 1994 under 38 C.F.R. § 4.30.  
Effective October 1, 1994, the 10 percent rating was 
continued.

Thereafter, the RO obtained additional VA outpatient 
treatment records dated from October 1994 to June 1996.  In 
pertinent part, these records show that in October 1995, the 
veteran complained of, inter alia, right ankle pain, with 
occasional swelling and stiffness.  On examination, there was 
no obvious trauma to the his feet and he had full flexion and 
extension at the ankles.  The assessment was plantar 
fasciitis.  In November 1995, he again noted right ankle 
pain.  On examination, the right ankle had decreased plantar 
flexion (from zero to 20 degrees) and dorsiflexion was from 
zero to 10 degrees.  Inversion was from zero to 10 degrees 
and eversion was from zero to 5 degrees.  It was noted that 
his functional limitations consisted of pain, and decreased 
mobility and weakness in the right ankle joint.  

On VA medical examination in July 1996, the veteran reported 
his surgery in service for a right distal fibula fracture.  
He indicated that in August 1994, he had a second surgery to 
remove the hardware from his right ankle; however, he stated 
that he still had ankle pain and tenderness along the scar 
and on the anterolateral ankle.  He reported pain on walking 
and the examiner noted he favored the right lower extremity.  
He also indicated that his ankle gave way at times.  
Objective examination revealed the right ankle was 1/2-inch 
greater in circumference, compared to the left.  The lateral 
scar on the right ankle was well healed with tenderness along 
the scar.  Dorsiflexion on the right was to 5 degrees and 
plantar flexion was to 20 degrees.  The impression included 
status post fracture dislocation of the right ankle, followed 
by open reduction, internal fixation with residual tenderness 
along the suture line around the distal fibula and the 
anterolateral aspect of the ankle.  The examiner indicated 
that the veteran's recovery period could go on for some 
considerable time before his ankle symptoms resolved 
completely.  X-ray examination of the right ankle showed 
evidence of a prior fracture and orthopedic fixation of the 
distal right fibula.  There was normal alignment of the ankle 
joint and the joint spaces were well maintained.  

By December 1996 rating decision, the RO increased the rating 
for the veteran's right ankle disability to 20 percent, 
effective July 27, 1993.  

The veteran again had VA medical examination in September 
1997, at which time, he reported right ankle pain and 
swelling.  The examiner noted his walking tolerance was one 
mile and his ankle limited his ambulation.  The veteran did 
not use a cane and had no difficulty negotiating stairs.  X-
ray examination of the right ankle showed no sign of 
degenerative changes.  The assessment included status post 
right ankle fracture with persistent pain, swelling, and mild 
limitation of motion.  

On VA medical examination in March 2001 the veteran reported 
occasional right ankle pain and swelling.  He indicated he 
worked delivering Pepsi and that he was able to do his job, 
but had some ankle swelling due to lifting and getting in and 
out of his truck.  On examination, he was hypersensitive to 
touch on the right ankle scar.  He had full right ankle 
dorsiflexion and plantar flexion without noticeable effusion.  
Motor examination and light touch examination was 
unremarkable.  X-rays of the right ankle were normal.  The 
impression included status post open reduction and internal 
fixation of the fibula with occasional symptoms.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26. 

III.  Analysis

The veteran's service-connected right ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A 20 percent rating 
is assigned for marked range of motion impairment.  This is 
the maximum rating available under this provision.  

After reviewing the evidence of record, it is the conclusion 
of the Board that a rating in excess of 20 percent for the 
veteran's right ankle disability is not warranted under Code 
5271.  As set forth above, a rating of 20 percent is the 
maximum rating available under this code.  Moreover, as 
compensation is provided under this code for limitation of 
motion, a separate compensable rating for any arthritis of 
the right ankle would not be warranted as the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice for the same symptoms.  38 C.F.R. § 4.14; see also 
Brady v. Brown, 4 Vet. App. 203 (1993).

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40 and 4.45.  
Yet, as the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis for a higher 
rating based on these factors.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

Thus, the Board finds that the criteria set forth in 
Diagnostic Code 5271 do not provide a basis to assign a 
rating in excess of the currently-assigned 20 percent for the 
veteran's service-connected right ankle disability.  

However, the Board is aware that there are other diagnostic 
codes that potentially relate to impairment of the ankle; the 
veteran is entitled to be rated under the code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a rating in excess 
of 20 percent.  For example, there is no evidence of 
ankylosis ratable under Codes 5270 and 5272 (2000).  
Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  In this case, the evidence of record, including 
reports of three VA medical examinations, does not reveal 
ankylosis of the right ankle, and the veteran does not 
contend that his right ankle is ankylosed.  Rather, although 
the motion of the right ankle is limited, it has never been 
characterized as immobile or ankylosed and no fibrous or bony 
union across the joint has ever been shown.  Thus, the Board 
finds that the provisions pertaining to ankylosis are 
inapplicable in this case.

Likewise, the Board notes that there is no evidence of 
malunion of the os calcis or astragalus ratable under Code 
5273 (2000); nonunion or malunion of the tibia or fibula, 
ratable under Code 5262 (2000); or of astragalectomy 
residuals ratable under Code 5274 (2000).  Thus, these 
provisions are not applicable to this case.

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar of the right ankle under 38 C.F.R. § 4.118, Code 
7804 (2000).  In this regard, the Board notes that the 
veteran's right ankle surgeries have resulted in scarring 
which has been consistently described by the veteran as 
tender and/or painful.  This symptomatology does not overlap 
with the symptomatology associated with the symptomatology 
upon which the current 20 percent rating is based.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
the criteria for a separate 10 percent rating under Code 7804 
for a symptomatic scar have been met.  Esteban, 6 Vet. App. 
at 261-62.

This is the maximum schedular rating assignable for scars, 
notwithstanding scars which limit function of the body part 
that they affect.  38 C.F.R. § 4.118, Code 7805.  In this 
case, there is no evidence of record of functional impairment 
due to the veteran's right ankle scar.  Thus, as he currently 
receives the maximum schedular rating provided by the rating 
schedule for a painful scar, an evaluation in excess of 10 
percent is not warranted for the right ankle scar, in and of 
itself.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
shows that the veteran's service-connected right ankle 
disability has resulted in neither marked interference with 
employment nor frequent periods of hospitalization, and it 
does not otherwise present an exceptional or unusual 
disability picture.  Thus, further discussion of an extra-
schedular rating is unnecessary.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

An initial rating in excess of 20 percent for a right ankle 
disability is denied.

A separate 10 percent initial rating for a scar of the right 
ankle is granted, subject to the law and regulations 
governing the payment of monetary benefits.

REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of VCAA.  Among other things, this new law redefined the 
obligations of VA with respect to the duty to assist.  Due to 
this change in the law, a remand of the issue of service 
connection for low back disability is needed for compliance 
with the duty to assist provisions in the new law.

A review of the veteran's service medical records shows that 
in June 1992, he sought treatment for low back pain, stating 
that he had experienced such pain since being jerked by a 
horse.  The assessment was muscle spasm.  Later that week, he 
again sought treatment, stating that he had low back pain for 
the past week since being kicked in the back by a horse.  On 
examination, he had full range of lumbosacral spine motion, 
and the neurological examination was intact.  There was 
positive muscle spasm and pain on palpation.  The assessment 
was lumbosacral contusion.  At his May 1993 service 
separation medical examination, the spine was normal on 
clinical evaluation.  On report of medical history, however, 
he reported a history of recurrent back pain since being 
kicked by a horse.

The post-service medical evidence shows continued complaints 
of intermittent low back pain.  On VA medical examination in 
December 1993, the veteran's low back was entirely normal and 
X-ray examination showed a normal lumbar spine.  The 
impression was low back pain secondary to injury.  On more 
recent VA medical examination in September 1997, the 
diagnosis was mechanical low back pain and the examiner 
concluded that the veteran's current back pain was not 
related to the in-service incident in which he was kicked by 
a horse.  

In September 2001 written arguments, the veteran's 
representative requested a remand of this matter, claiming 
that the record did not contain an opinion regarding etiology 
of the veteran's back pain.  In that regard, the Board 
observes that although the record contains a medical opinion 
disassociating the veteran's current mechanical low back pain 
from his service, a medical opinion is needed as to whether 
any current low back disability is causally related to or 
aggravated by the veteran's service-connected right ankle 
disorder, as he contends.  Accordingly, the Board finds that 
another medical opinion is necessary, as the record does not 
contain sufficient medical evidence to decide the claim.  See 
66 Fed. Reg. 45,631 (2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA medical examination for the purpose of 
obtaining an opinion as to the nature and 
etiology of any current low back 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the medical 
examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability is 
causally related to the veteran's 
military service, any incident therein, 
or any service-connected disability.  A 
complete rationale for all opinions 
expressed by the examiner should be 
provided.

2.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998). The RO must also 
review the claims file and ensure that 
all notification and development action 
required by VCAA is completed.  

Then, the RO should readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

